


Second AMENDMENT
THIS SECOND AMENDMENT dated as of September 1, 2011 (this “Amendment”) amends
the Revolving Credit Agreement dated as of October 10, 2007 (as previously
amended, the “Credit Agreement”) among ACADIA STRATEGIC OPPORTUNITY FUND III LLC
(the “Borrower”), Acadia Realty Acquisition III LLC, as managing member (the
“Managing Member”), Acadia Realty Limited Partnership, as guarantor (the
“Guarantor”), Acadia Investors III, Inc., as pledgor (the “Pledgor”), Bank of
America, N.A., a national banking association (in its individual capacity, “Bank
of America”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as an Alternate Lender, an Administrator and a Managing
Agent, and the other Lenders party hereto. Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Credit
Agreement.
WHEREAS, the Borrower, Managing Member, Guarantor, the Lenders and the
Administrative Agent desire to amend the Credit Agreement as set forth herein;
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1 Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3, the Credit Agreement is amended as
follows:
1.1    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions in their proper alphabetical order:
“Existing Laws” means (a) the final rule title “Risk-Based Capital Guidelines;
Capital Adequacy Guidelines; Capital Maintenance; Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues,” adopted by
the United States bank regulatory agencies on December 15, 2009 (the “FAS
166/167 Capital Guidelines”); (b) the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Dodd Frank Act”); (c) the revised Basel Accord prepared by the
Basel Committee on Banking Supervision as set out in the publication entitled:
“International Convergence of Capital Measurements and Capital Standards: a
Revised Framework” (“Basel II”); or (d) any rules, regulations, guidance,
interpretations, directives or requests from any Official Body relating to, or
implementing the FAS 166/167 Capital Guidelines, the Dodd-Frank Act or Basel II
(whether or not having the force of law).
“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.
1.2    The definition of “Alternative Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the words “an interest rate per annum as
provided in the Fee Letter above the LIBOR Rate” therein and substituting the
words “an interest rate per annum equal to the Used Fee plus the LIBOR Rate”
therefor.
1.3    The definition of “Governmental Authority” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Governmental Authority” means the government of the United States of America,
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive,

1

--------------------------------------------------------------------------------




legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
1.4    The definition of “Maturity Date” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which Administrative Agent declares the Obligations due and payable
after the occurrence of an Event of Default and (c) the date upon which Borrower
terminates the Commitments pursuant to Section 3.6 hereof or otherwise.
1.5    The definition of “Stated Maturity Date” in Section 1.1 of the Credit
Agreement is amended by deleting the date “October 10, 2011” therein and
substituting the date “October 10, 2012” therefor.
1.6    Section 4.4 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
4.4 Increased Cost and Capital Adequacy.
(a) Change in Law: Increased Cost. If any Secured Party determines that as a
result of (i) the adoption of any Governmental Rule or bank regulatory
guideline, or any change therein, or any clarification or change in the
interpretation or administration thereof by any Governmental Authority, (ii) any
request, guidance or directive of any Governmental Authority (whether or not
having the force of law), or (iii) the compliance, application or implementation
by any Secured Party with any of preceding clauses (i) or (ii) or any Existing
Law therewith, there shall be any increase in the cost to such Secured Party of
agreeing to make or making, funding or maintaining Loans or (as the case may be)
issuing or participating in Letters of Credit (collectively, the “Covered
Matters”), or its obligation to advance funds under a Program Support Agreement
or otherwise in respect of Covered Matters, or a reduction in the amount
received or receivable by such Secured Party in connection with any of the
foregoing (excluding for purposes of this clause (a) any such increased costs or
reduction in amount resulting from changes in the basis of taxation of overall
net income or overall gross income by the United States or any foreign
jurisdiction or any political subdivision of either thereof under the Laws of
which such Secured Party is organized or has its Lending Office), the Borrower
Parties shall pay to such Secured Party such additional amounts as will
compensate such Secured Party for such increased cost or reduction: (A) promptly
on demand, to the extent that funds are available in the Collateral Account or
any other account maintained by Borrower; and (B) otherwise, to the extent that
it is necessary for Capital Call Notices to be issued to fund such required
payment, within fifteen (15) Business Days after demand (but in any event, the
Credit Parties shall issue such Capital Call Notices and shall make such payment
immediately after the related Capital Contributions are received).
(b) Change in Law: Capital Adequacy. If any Secured Party determines that (i)
the adoption of any Governmental Rule or bank regulatory guideline regarding
capital adequacy, or any change therein, or any clarification or change in the
interpretation or administration thereof by any Governmental Authority, (ii) any
request, guidance or directive regarding capital adequacy (whether or not having
the force of law) of any Governmental Authority, or (iii) the compliance,
application or implementation by any Secured Party (or its Lending Office) with
any of preceding clauses (i) or (ii) or any Existing Law has or would have the
effect of reducing the rate of return on capital of such Secured Party or any
corporation

2

--------------------------------------------------------------------------------




controlling such Secured Party as a consequence of Covered Matters or its
obligation to advance funds under a Program Support Agreement or otherwise in
respect of Covered Matters or with respect hereto to a level below that which
such Secured Party (or its parent) could have achieved but for any of the
occurrences set forth in any of preceding clauses (i), (ii) or (iii) (taking
into consideration its policies with respect to capital adequacy and such
Secured Party’s desired return on capital) by an amount deemed by such Secured
Party to be material, then from time to time upon demand of such Secured Party
(with a copy of such demand to Administrative Agent), the applicable Borrower
Parties shall pay to such Secured Party such additional amounts as will
compensate such Secured Party for such reduction: (A) promptly on demand, to the
extent that funds are available in the Collateral Account or any other account
maintained by such Borrower Party; and (B) otherwise, to the extent that it is
necessary for Capital Call Notices to be issued to fund such required payment,
within fifteen (15) Business Days after demand (but in any event, the Credit
Parties shall issue such Capital Call Notices and shall make such payment after
the related Capital Contributions are received); provided, however, that amounts
paid to Secured Parties under this clause (b) shall not be duplicative of any
amounts paid by such Borrower Party in the preceding clause (a).
(c)    In determining any amount provided for in this Section 4.4, a Secured
Party may use any reasonable averaging and attribution methods. Any Secured
Party making a claim under this Section shall submit to the applicable Borrower
Party a written description as to such amounts (including reasonable detail
regarding the calculation of such amounts). Failure or delay on the part of any
Secured Party to demand amounts pursuant to this Section shall not constitute a
waiver of such Secured Party’s right to demand such amounts.
1.7    Section 12.1 of the Credit Agreement is hereby amended by deleting the
“or” at the end of clause (o), adding an “or” at the end of clause (p) and
adding the following clause (q):
(q) at least two Investors (excluding any Investor to the extent it (and its
Capital Commitment) has been replaced by a substitute Investor in accordance
with the Operating Agreement or the Stockholder’s Agreement, as applicable)
having Capital Commitments aggregating fifteen percent (15%) or greater of the
aggregate Capital Commitments of all Investors shall default in their obligation
to fund any Capital Call within twenty (20) Business Days after such Capital
Call was initially due.
1.8    Section 8.3 of the Credit Agreement is hereby amended by (i) deleting the
word “and” where it appears at the end of clause (d) thereof; (ii) deleting the
period at the end of clause (e) thereof and substituting “; and” therefor; and
(iii) adding the following new clause (f) at the end of such section in
appropriate sequence:
(f)     Borrowing after the end of the Investment Period. With respect to any
Borrowing to be advanced after the Full Investment Date (as such term is defined
in the Operating Agreement), the Borrower represents and warrants to the
Administrative Agent that the proceeds of such Borrowing will be used solely for
purposes permitted by Section 5.2(h) of the Operating Agreement.
1.9    Section 14.12(h) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
Notwithstanding any other provision of this Credit Agreement, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
under this Credit

3

--------------------------------------------------------------------------------




Agreement (including under its Note, if any) to secure obligations of such
Lender to a Federal Reserve Bank, the U.S. Treasury or the Federal Deposit
Insurance Corporation, without notice to or consent of the applicable Borrower
Party or any other Person; provided, however, that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
1.10    Exhibit C (Form of Loan Notice) to the Credit Agreement is amended and
restated in its entirety by substituting Exhibit C hereto therefor.
SECTION 2    Representations and Warranties. Each Credit Party represents and
warrants to the Administrative Agent and the Lenders that:
2.1    Authorization; No Conflict. The execution and delivery of this Amendment
by such Credit Party, and the performance by such Credit Party of its
obligations hereunder and under the Credit Agreement as amended hereby (as so
amended, the “Amended Credit Agreement”), (a) are within each such Person’s
powers, and (b) will not contravene or conflict, in any material respect, with
any provision of law, statute, or regulation to which it is subject or any
judgment, license, order, or permit applicable to it or any indenture, mortgage,
deed of trust, or other agreement or instrument to which it is a party or by
which it may be bound, or to which it may be subject.
2.2    Enforceability. This Amendment and the Amended Credit Agreement are
legal, valid and binding obligations of each Credit Party, enforceable against
each Credit Party in accordance with their respective terms, subject to Debtor
Relief Laws.
2.3    Authorizations and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required for the due execution and delivery
by each Credit Party of this Amendment or the performance by each Credit Party
of its respective obligations hereunder and under the Amended Credit Agreement
except for authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.
2.4    No Default, etc. After giving effect to this Amendment, (a) each
representation and warranty set forth in Article IX of the Credit Agreement is
true and correct in all material respects with the same effect as if made on the
date hereof (except for representations and warranties set forth in Section 9.22
thereof, which have been updated and made as of the date hereof pursuant to
Section 2.6) and (b) no Event of Default or Potential Default exists.
2.5    Confirmation. Each of the Credit Parties hereby confirms to the
Administrative Agent for the benefit of the Secured Parties that each of the
Credit Documents (as hereinafter defined) to which such Credit Party is a party
continues in full force and effect on the date hereof after giving effect to
this Amendment and is the legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
subject to Debtor Relief Laws. Each of the Credit Parties agrees with the
Administrative Agent for the benefit of the Secured Parties that the obligations
and liabilities guaranteed under the Guaranty of Capital and secured under each
other Credit Document include all obligations and liabilities of the Borrower
under the Amended Credit Agreement For purposes of this Amendment, “Credit
Documents” means (i) the Borrower and Managing Member Security Agreement, (ii)
the Capital Contributions Pledge Agreement, (iii) the Guaranty of Capital, (iv)
the Account Assignment and (v) any other collateral document delivered by any
Credit Party to the Administrative Agent pursuant to the Credit Agreement.

4

--------------------------------------------------------------------------------




2.6    Capital Commitments and Contribution; No Default by an Investor. Attached
hereto as Exhibit A is a true and correct copy of the Borrowing Base Certificate
as of the date hereof. To the knowledge of each Credit Party, no Investor is in
default under the Operating Agreement, Partnership Agreement or Stockholder
Agreement, as applicable, other than as disclosed to the Administrative Agent in
writing. Prior to the date hereof, each Credit Party has satisfied all
conditions to its rights to make a Capital Call, including any and all
conditions contained in its respective Partnership Agreement and its Constituent
Documents.
2.7    No Amendments. There have been no amendments to the Constituent Documents
of any Credit Party since the latest delivery thereof by such Credit Party, to
the Administrative Agent.
SECTION 3    Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which the Administrative Agent has received
counterparts of this Amendment executed by each Credit Party, each Lender and
the Administrative Agent.
SECTION 4    Miscellaneous.
4.1    Continuing Effectiveness, etc. As amended hereby, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects. After the effectiveness of this Amendment, all references in the
Credit Agreement and the other Loan Documents to the “Credit Agreement” or
similar terms shall refer to the Amended Credit Agreement.
4.2    Reimbursement of Expenses. The Borrower agrees that it shall pay all
reasonable costs and expenses incurred by the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment, including the
fees and expenses of counsel to the Administrative Agent (which counsel fees
shall be paid within 30 days of delivery of an invoice therefor).
4.3    Incorporation by Reference. The provisions of Sections 1.2, 14.6, 14.8,
14.9, 14.10, 14.12, 14.16 and 14.22 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis.
[Signature Pages Follow]





5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:


Acadia Strategic Opportunity Fund III LLC,
a Delaware limited liability company


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




MANAGING MEMBER:


Acadia Realty ACQUISITION III LLC,
a Delaware limited liability company


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




PLEDGOR:


Acadia Investors III, INC.,
a Maryland corporation


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




GUARANTOR:


Acadia Realty Limited Partnership,
a Delaware limited partnership


By: ACADIA REALTY TRUST,
its General Partner


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as
Administrative Agent




By: /s/ Robert R. Wood    
Name: Robert R. Wood
Title: Director

--------------------------------------------------------------------------------




 

LENDER:


BANK OF AMERICA, N.A., as an Alternate Lender




By: /s/ Robert R. Wood    
Name: Robert R. Wood
Title: Director


    





--------------------------------------------------------------------------------




EXHIBIT 1




EXHIBIT C
to Revolving Credit Agreement
by and among
Acadia Strategic Opportunity Fund III LLC, as Borrower,
Acadia Realty Acquisition III LLC, as Managing Member,
Acadia Realty Limited Partnership, as Guarantor,
Acadia Investors III, Inc., as Pledgor,
Bank of America, N.A., as Administrative Agent, as an Administrator
Alternate Lender and Managing Agent,
and
the other parties and Lenders from time to time party thereto


FORM OF LOAN NOTICE
[DATE]
Bank of America, N.A., as Administrative Agent
NC1-027-19-01
214 North Tryon Street
Charlotte, NC 28255
Attention:     Robert Wood
Telephone:     (908) 388-5938
Telecopy:     (704) 409-0592
Ladies and Gentlemen:
This Loan Notice is executed and delivered by Acadia Strategic Opportunity Fund
III LLC, a Delaware limited liability company (“Borrower”) [and NAME OF
QUALIFIED BORROWER], to Bank of America, N.A. (“Administrative Agent”), pursuant
to Section 2.3 of that certain Revolving Credit Agreement (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) dated as of
October 10, 2007, entered into by and among Borrower, Acadia Realty Acquisition
III LLC, a Delaware limited liability company, as Managing Member, Acadia Realty
Limited Partnership, a Delaware limited partnership, as Guarantor, Acadia
Investors III, Inc., a Maryland corporation, as Pledgor, Bank of America, N.A.,
as Administrative Agent, as an Administrator, Alternate Lender and Managing
Agent, and the other parties and Lenders from time to time party thereto.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
1.
Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby requests
a Borrowing:    

(a)    In the amount of $            
(b)    On              (a Business Day)


2.
In connection with the Borrowing requested herein, Borrower hereby represents,
warrants, and certifies to Administrative Agent for the benefit of the Secured
Parties that:



(a)    As of the date of the Borrowing requested herein, each representation and
warranty made by Borrower in Section 9 of the Credit Agreement is true and
correct in all material respects both immediately before and, after giving
effect to such Borrowing, after, the date of such Borrowing,

1

--------------------------------------------------------------------------------




with the same force and effect as if made on and as of such date (except to the
extent of changes in facts or circumstances that have been disclosed to
Lenders);
(b)     The conditions specified in Sections 8.1, 8.2 (if applicable) and 8.3
have been satisfied as of the date hereof;
(c)    No Event of Default or Potential Default exists and is continuing on and
as of the date hereof; and
(d)    Following the requested Borrowing, the Principal Obligation (the
aggregate outstanding principal amount of the Loans plus the Letter of Credit
Liability) will be $             plus accrued, unpaid interest;
(e)    After giving effect to such Borrowing the Principal Obligation on and as
of such date will not exceed the Available Loan Amount on and as of such date;
[and]
(f)    The Borrowing Base Certificate attached hereto as Schedule I is true and
correct as of the date hereof[;and]
[(g)    The proceeds of such Borrowing will be used to [________]. Such use is a
purpose for which Capital Calls may be delivered after the end of the Investment
Period pursuant to Section 5.2(h) of the Operating Agreement and the provisions
of the Stockholders Agreement].
3.Following are Borrower’s (or Qualified Borrower’s) instructions for
distribution of loan proceeds (appropriate wire instructions, etc.):
[Bank Name]
ABA No.: [ABA No.]
Account No.: [Account No.]
Reference No.: [Reference No.]
Remainder of Page Intentionally Left Blank.
Signature Page Follows.





2

--------------------------------------------------------------------------------




This Loan Notice is executed on             , 20__. The undersigned hereby
certifies each and every matter contained herein to be true and correct.
BORROWER:
Acadia Strategic Opportunity Fund III LLC, a Delaware limited liability company






By:________________________________
         Name: Robert Masters
Title: Senior Vice President

 

[QUALIFIED BORROWER:

By:
        
Name:
Title:]






--------------------------------------------------------------------------------




Schedule I

(Calculation of Borrowing Base)

[See Attached]









--------------------------------------------------------------------------------




THIRD AMENDMENT
THIS THIRD AMENDMENT dated as of September 23, 2011 (this “Amendment”) amends
the Revolving Credit Agreement dated as of October 10, 2007 (as previously
amended, the “Credit Agreement”) among ACADIA STRATEGIC OPPORTUNITY FUND III LLC
(the “Borrower”), Acadia Realty Acquisition III LLC, as managing member (the
“Managing Member”), Acadia Realty Limited Partnership, as guarantor (the
“Guarantor”), Acadia Investors III, Inc., as pledgor (the “Pledgor”), Bank of
America, N.A., a national banking association (in its individual capacity, “Bank
of America”), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), as an Alternate Lender, an Administrator and a Managing
Agent, and the other Lenders party hereto. Capitalized terms used but not
otherwise defined herein have the respective meanings set forth in the Credit
Agreement.
WHEREAS, the Borrower, Managing Member, Guarantor, the Lenders and the
Administrative Agent desire to amend the Credit Agreement as set forth herein;
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1 Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, Section 2.9 of the Credit
Agreement titled “Unused Facility Fee” is hereby amended by deleting the words
“Liquidity Commitment,” therein and substituting the words “Facility Amount”
therefor.
SECTION 2    Representations and Warranties. Each Credit Party represents and
warrants to the Administrative Agent and the Lenders that:
2.1    Authorization; No Conflict. The execution and delivery of this Amendment
by such Credit Party, and the performance by such Credit Party of its
obligations hereunder and under the Credit Agreement as amended hereby (as so
amended, the “Amended Credit Agreement”), (a) are within each such Person’s
powers, and (b) will not contravene or conflict, in any material respect, with
any provision of law, statute, or regulation to which it is subject or any
judgment, license, order, or permit applicable to it or any indenture, mortgage,
deed of trust, or other agreement or instrument to which it is a party or by
which it may be bound, or to which it may be subject.
2.2    Enforceability. This Amendment and the Amended Credit Agreement are
legal, valid and binding obligations of each Credit Party, enforceable against
each Credit Party in accordance with their respective terms, subject to Debtor
Relief Laws.
2.3    Authorizations and Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required for the due execution and delivery
by each Credit Party of this Amendment or the performance by each Credit Party
of its respective obligations hereunder and under the Amended Credit Agreement
except for authorizations, approvals, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.
2.4    No Default, etc. After giving effect to this Amendment, (a) each
representation and warranty set forth in Article IX of the Credit Agreement is
true and correct in all material respects with the same effect as if made on the
date hereof and (b) no Event of Default or Potential Default exists.
2.5    Confirmation. Each of the Credit Parties hereby confirms to the
Administrative Agent for the benefit of the Secured Parties that each of the
Credit Documents to which such Credit Party is a party continues in full force
and effect on the date hereof after giving effect to this Amendment and is the
legal, valid and

1

--------------------------------------------------------------------------------




binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its terms, subject to Debtor Relief Laws.
2.6    No Amendments. There have been no amendments to the Constituent Documents
of any Credit Party since the latest delivery thereof by such Credit Party, to
the Administrative Agent.
SECTION 3    Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which the Administrative Agent has received
counterparts of this Amendment executed by each Credit Party, each Lender and
the Administrative Agent.
SECTION 4    Miscellaneous.
4.1    Continuing Effectiveness, etc. As amended hereby, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects. After the effectiveness of this Amendment, all references in the
Credit Agreement and the other Loan Documents to the “Credit Agreement” or
similar terms shall refer to the Amended Credit Agreement.
4.2    Reimbursement of Expenses. The Borrower agrees that it shall pay all
reasonable costs and expenses incurred by the Administrative Agent in connection
with the preparation, execution and delivery of this Amendment.
4.3    Incorporation by Reference. The provisions of Sections 1.2, 14.6, 14.8,
14.9, 14.10, 14.12, 14.16 and 14.22 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis.
[Signature Pages Follow]





2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
BORROWER:


Acadia Strategic Opportunity Fund III LLC,
a Delaware limited liability company


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




MANAGING MEMBER:


Acadia Realty ACQUISITION III LLC,
a Delaware limited liability company


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




PLEDGOR:


Acadia Investors III, INC.,
a Maryland corporation


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President




GUARANTOR:


Acadia Realty Limited Partnership,
a Delaware limited partnership


By: ACADIA REALTY TRUST,
its General Partner


By: /s/ Robert Masters    
Name: Robert Masters
Title: Senior Vice President

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as
Administrative Agent




By: /s/ Robert R. Wood    
Name: Robert R. Wood
Title: Director

--------------------------------------------------------------------------------




 

LENDER:


BANK OF AMERICA, N.A., as an Alternate Lender




By: /s/ Robert R. Wood    
Name: Robert R. Wood
Title: Director

